Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1, 2, 10, 11, 13, 14 and 16-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Chaum et al (US 2010/0149073 A1) teaches a system for use in retinal image projection comprising an optical multiplexing module. 
However, Chaum et al does not teach “wherein said image projection module comprises at least first and second image projection units configured and operable for spatially separated projection of said at least first and second image portions, said image projection module being configured to project the second image portion with an angular extent larger than an angular extent of the first image portion projected by the first image projection unit; and wherein said optical multiplexing module is configured and operable to spatially combine said at least first and second image portions such that the first image portion, projected by the first image projection unit, is at a central region of the combined projection, and the second image portion, projected by the second image projection unit, extends laterally over an annular region enclosing said central region of the combined projection, said optical 2 4826-9197-3870\1Application No. 16/615,716 Amendment "A" dated June 23, 2021 Reply to Office Action dated April 1, 2021 multiplexing module comprising a beam combiner configured and operable to receive the projections of said first and second image portions having respectively smaller and larger angular extents and combining them to output said combined projection; the system being characterized by at least one of the following configurations: (1) said beam combiner comprises a one way reflective wedge deflector having its front and back surfaces tilted with respect to one another with tilt angle selected such that projected light from one of said first and second image projection units is being reflected from one of said surfaces of the wedge deflector to propagate along the optical path while being reflected from another one of said surfaces of the wedge deflector towards a direction outside the optical path to thereby suppress ghost reflections from propagating along the optical path; or (2) said optical multiplexing module comprises an optical relay module arranged downstream from said beam combiner with respect to direction of light propagation from said image projection module; whereby said optical relay is configured and operable for relaying said combined projection towards an optical output of the system” as to claim(s) 1; or “wherein said optical relay has one of the following configurations: (a) said optical relay is a refractive and/or diffractive relay comprising at least first and second lens-sets arranged along an optical path with an optical distance between them matching a sum of their focal lengths; each of the first and second lens sets comprises at least one refractive and/or diffractive lens; or (b) said optical relay is a reflective relay comprising at least a first and second reflective surfaces having respective optical powers arranged along an optical path of the relay such that an optical distance between them matches a sum of their focal lengths; said reflective optical relay being associated with reduced chromatic aberrations in the combined projection” as to claim(s) 10; or “wherein said optical relay is a reflective relay comprising at least a first and second reflective surfaces having respective optical powers arranged along an optical path of the relay such that an optical distance between them matches a sum of their focal lengths; said reflective optical relay being associated with reduced chromatic aberrations in the combined projection; said reflective relay being a folded reflective optical relay characterized in that a physical distance between said first and second reflective surfaces is smaller than an optical distance between the first and second reflective surfaces along the optical path of the relay; thereby providing a compact optical relay configuration” as to claim(s) 11; or wherein “said adaptive magnification optical relay module being operable in time synchronization with timings of projections of said first and second image portions by the single image projection to affect different first and second magnification ratios to respective projections of said first and second image portions, an output from the relay being a time multiplexed combined projection of said first and second image portions with said second image portion having larger angular extent than said first image portion; thereby enabling that upon directing said combined projection towards the eye retina, the projection of said first image portion covers a foveal region of the retina and the projection of said second image portion covers at least a peripheral region of the retina” as to claim(s) 25.
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 31, 2021